UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2024


In re: DAVID HILL,

                     Petitioner.



              On Petition for Writ of Mandamus. (1:01-cr-00191-CMH-1)


Submitted: December 14, 2021                                      Decided: January 6, 2022


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


David Hill, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Hill petitions for a writ of mandamus, alleging that the district court has

unduly delayed acting on several motions filed in Hill’s criminal case. Hill seeks an order

from this court directing the district court to act. Our review of the district court’s docket

reveals that, by order entered on October 25, 2021, the district court denied all of the

motions identified in the instant mandamus petition. See United States v. Hill, No. 1:01-

cr-00191-CMH-1 (E.D. Va. PACER No. 404). Accordingly, because the district court

recently decided Hill’s motions, we deny the mandamus petition as moot and deny as

unnecessary Hill’s motion to take judicial notice of letters he received from this court and

from the district court. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                        PETITION DENIED




                                              2